        Case 2:18-cv-01534-KOB Document 146 Filed 02/05/21 Page 1 of 1                         FILED
                                                                                      2021 Feb-05 PM 02:53
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

HAMAN, INC.,                                 ]
                                             ]
       Plaintiff,                            ]
                                             ]
v.                                           ]    CIVIL ACTION NO.
                                             ]    2:18-CV-01534-KOB
CHUBB CUSTOM INSURANCE                       ]
COMPANY,                                     ]
                                             ]
       Defendant.                            ]

                                        ORDER

       This matter comes before the court on the parties’ “Consent Motion for

Continuance from the Court’s February 9, 2021 Motions Hearing and to Appear Via

Remote Means.” (Doc. 145). The parties request that the court continue the February 9,

2021 motions hearing because of attorney unavailability and request that counsel be

allowed to participate in any future evidentiary hearing remotely because of the COVID-

19 pandemic.

      Upon due consideration and for good cause shown, the court GRANTS the motion

and continues the motions hearing set for February 9, 2021, to be reset by separate order.

At the future motions hearing, the parties may appear remotely via Zoom.

      DONE and ORDERED this 5th day of February, 2021.



                                         ____________________________________
                                         KARON OWEN BOWDRE
                                         UNITED STATES DISTRICT JUDGE


                                            1
